Even though plaintiff had moved for summary judgment, the motion court had authority to grant summary judgment to the nonmoving defendant (CELR 3212 [b]). The court properly dismissed the complaint on undisputed facts. The lease between the parties required plaintiff to give notice of a default to Syoum, the assignor of the lease. Plaintiff’s failure to give Syoum such notice constituted a breach of its obligations under the lease (see Poole v Pellati, 251 AD2d 480, 481-482 [1998], Iv dismissed 92 NY2d 1002 [1998]). Concur—Mazzarelli, J.E, Sweeny, Moskowitz, Manzanet-Daniels and Román, JJ. [Prior Case History: 2009 NY Slip Op 31025(U).]